DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 07/20/2021, with respect to objections to the specification, claims, and drawings have been fully considered and are persuasive.   The objections have been obviated due to the amendments to the specification, claims, and drawings.  The objections of the specification, claims, and drawings have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 07/20/2021, with respect to the 35 U.S.C 112(a) rejection of claims 1-24 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of claims 1-24 are obviated by the amendments.  Claim 1 now recites the conditions for which the specification supports and is enabling for.  The 35 U.S.C 112(a) rejection of claims 1-24 has been withdrawn. 
Applicant’s arguments, see page 12, filed 07/20/2021, with respect to the 35 U.S.C 112(b) rejection of claim 8 has been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claim 8 is obviated by the claim amendments.  The 35 U.S.C 112(b) rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see page 12, filed 07/20/2021, with respect to 35 U.S.C 102 and 103 rejections of claims 1-24 have been fully considered and are persuasive.  The 35 U.S.C 102 and 103 rejections have been obviated by the claim amendments.  

Allowable Subject Matter
Claims 1-9, 11-21, and 23-24 allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1 and 13, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Yuen, Gorgutsa, Zhang, and Gulati) does not disclose the feature wherein the receiver is configured to detect magnetic field perturbations corresponding to at least a portion of the reflected signal in an order of magnitude corresponding to one Nano Gauss or smaller.  This limitation was previously indicated to include allowable subject matter, as can be seen in the office action filed 02/02/2021.  This limitation, which was previously incorporated in dependent claims 10 and 22, has now been incorporated into independent claims 1 and 13.  No prior art reference could be found that teaches or renders obvious this limitation of instant claims 1 and 13.  Claims 2-9, 11-12, 14-21, and 23-24 are also allowed due to their dependency on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792